Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00422-CV

                 QUANTA BUILDING GROUP, LLC and Alex Valladares,
                                 Appellants

                                             v.

                             TEXAS FIRST RENTALS, LLC,
                                      Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI05052
                          Honorable Tina Torres, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellants’ motion to
dismiss is GRANTED, and this appeal is DISMISSED. It is ORDERED that costs of appeal are
assessed against appellants, Quanta Building Group, LLC and Alex Valladares.

       SIGNED April 6, 2022.


                                              _________________________________
                                              Irene Rios, Justice